Pope, Chief Judge.
A nine-year-old boy died after ingesting rat poison pellets stored in an unlabeled container behind a counter at a Boys’ Club. The parties to this appeal were co-defendants in an action brought by the boy’s parents: appellant is the manufacturer of the poison, and appel-lees are the Boys’ Club and the pest control company that supplied the rat poison. Appellees settled during the trial for $400,000 each. The trial continued against appellant only, and the jury returned a verdict for $510,000 in compensatory damages and $1,000,000 in punitive damages. The trial court wrote off the $510,000 in compensatory damages because plaintiffs had already received more than that amount from appellees. Appellees then intervened to assert cross-claims for contribution against appellant, and the court granted summary judgment for appellees on those claims.
Appellant appealed the jury verdict against it, however, and in ICI Americas v. Banks, 211 Ga. App. 523 (440 SE2d 38) (1993) this court overturned the verdict, holding that appellant could not be liable for the boy’s death as a matter of law. Although plaintiffs’ petition *170for certiorari was granted and that case is now pending before the Georgia Supreme Court, this case must be decided by July 15, 1994 (Ga. Const. 1983, Art. VI, Sec. IX, Par. II), and the Supreme Court will not render its decision in ICI Americas by then. We are therefore bound by this court’s decision in ICI Americas, and must reverse the judgment for appellees on the ground that appellant is not a joint tortfeasor with appellees as a matter of law.
Decided July 11, 1994
Reconsideration denied July 28, 1994
Rogers & Hardin, Susan D. Burnell, Phillip S. McKinney, Ha-gler, Hyles & Adams, M. Stephen Hyles, for appellant.
Richard A. Childs, Webb, Carlock, Copeland, Semler & Stair, Wade K. Copeland, Mary K. Smith, Doffermyre, Shields, Canfield & Knowles, Robert E. Shields, for appellees.

Judgment reversed.


McMurray, P. J., and Smith, J., concur.